DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B, figures 4-6 and claims 1-2, 6-8 and 21-26 in the reply filed on 3/16/2021 is acknowledged.
Claims 3-5, 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and applicant has further cancelled claims 9-20, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.
The applicant asserts that claim 8 reads on Species B, figures 4-6, however, the Examiner deems claim 8 is readable only on Species C because the claimed accumulator 234 as described in Para 0042-0043 and figure 7 of applicants specification is only shown in Species C. Claim 8 stands withdrawn from consideration

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al. (US Publication No.: 2011/0289951 hereinafter “Furlong”).
With respect to claim 1, Furlong discloses a system for cooling a water-cooled apparatus having a water inlet and a water outlet (Fig. 4, 18 has inlet and outlets that is cooled from cooling loop 22 and Para 0027 explains the cooling fluid can be water), the system comprising: a circuit in fluid communication with the water inlet and the water outlet of the water-cooled apparatus (Fig. 4, cooling loop 22), the circuit having a valve upstream of the water inlet connected to a source of water (Fig. 4, valves 24 and 32 are upstream of 18 and connected to the reservoir of water 42 since the entire system is connected. Nothing in the claim states the location of the reservoir merely connected), and an outlet in fluid communication with a sewer (Fig. 4, 64 Para 0035); an air-cooled cooling unit in heat exchange relationship with water in the circuit (Para 0029, air cooled condenser 78); and a pump fluidly connected to the circuit for circulating the water to and from the air-cooled cooling unit (Fig. 4, pump 48); the system operable between a closed-loop configuration and an open configuration (Para 0035, the valves can be closed or opened to have a closed loop or opened to drain water to the sewer), the valve being closed and the pump circulating water between the water-cooled apparatus and the air-cooled cooling unit in the closed-loop configuration (Para 0036).
Furlong discloses the valve bypassing the thermosyphon cooler when in the other opened position but does not disclose the valve being open and water in the circuit circulating from the source of water, through the water-cooled apparatus, and to the sewer in the open configuration. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Furlong to not have a bypass of the thermosyphon and to have the opened connection be 
With respect to claim 2, Furlong teaches system of claim 1 as discussed above. Furlong also teaches wherein the circuit includes a reservoir for containing water (42), the air-cooled cooling unit in heat exchange relationship with the water in the reservoir (Fig. 4, entire system is in heat exchange relationship).
With respect to claim 6, Furlong teaches system of claim 1 as discussed above. Furlong also teaches wherein the outlet of the circuit is fluidly connected to a second valve downstream of the water outlet, the second valve being closed in the closed-loop configuration, and the second valve being open in the open configuration (Fig. 4, valve 62 or 32).
With respect to claim 7, Furlong teaches system of claim 2 as discussed above. Furlong also teaches wherein the pump has a pump inlet fluidly connected to the reservoir (Fig. 4, inlet of pump 48 is connected to 42) and wherein the reservoir has a reservoir inlet fluidly connectable to the water outlet of the water-cooled apparatus (Fig. 4, entire system 10 is fluidly connectable), an elevation from a ground of the pump inlet being less than an elevation from the ground of the reservoir inlet (Fig. 4, 42 is higher than pump 48).
With respect to claim 21, Furlong teaches system of claim 1 as discussed above. Furlong also teaches wherein the valve is a three-way valve (Fig. 4, 32), the three-way valve having a first valve inlet fluidly connected to the source of water, a second valve inlet fluidly connected to the pump, and a valve outlet fluidly connected to 
With respect to claim 22, Furlong teaches system of claim 21 as discussed above. Furlong also teaches wherein the outlet of the circuit is fluidly connected to a second valve downstream of the water outlet, the second valve being closed in the closed-loop configuration, and the second valve being open in the open configuration (Fig. 4, valves 24 and 32).
With respect to claim 23, Furlong teaches system of claim 22 as discussed above. Furlong also teaches wherein the second valve is a second three-way valve, the second three-way valve having a third valve inlet fluidly connected to the water outlet of the water-cooled apparatus, a second valve outlet fluidly connected to the sewer, and a third valve outlet fluidly connected to an inlet of a reservoir, the reservoir containing water (Fig. 4, 24 has one inlet and two outlets fluidly connected to the water-cooled apparatus, sewer and reservoir).
With respect to claim 24, Furlong teaches system of claim 24 as discussed above. Furlong also teaches wherein the air-cooled cooling unit is in heat exchange relationship with the water in the reservoir (Fig. 4, entire system is in heat exchange relationship).
With respect to claim 26, Furlong teaches system of claim 1 as discussed above. Furlong also teaches wherein the air-cooled cooling unit includes a condenser, an evaporator, a compressor, and an electric motor drivingly engaged with the compressor, the compressor being fluidly connected to a refrigerant conduit flowing a liquid refrigerant, the condenser providing heat exchange relationship between the 
Furlong is silent to the electric motor that drives the compressor. It is old and well known to have a compressor with an electric motor and therefore obvious to drive the compressor of Furlong with an electric motor.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763